UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2016 Date of reporting period:	November 30, 2015 Item 1. Schedule of Investments: Putnam Emerging Markets Equity Fund The fund's portfolio 11/30/15 (Unaudited) COMMON STOCKS (93.5%) (a) Shares Value Aerospace and defense (0.8%) Aerospace Industrial Development Corp. (Taiwan) 14,000 $17,644 Bharat Electronics, Ltd. (India) 13,250 248,782 Airlines (0.6%) Turk Hava Yollari AO (Turkey) (NON) 80,252 211,012 Auto components (0.7%) S&T Motiv Co., Ltd. (South Korea) 3,422 233,272 Automobiles (1.7%) Kia Motors Corp. (South Korea) 4,463 201,648 Tata Motors, Ltd. (India) (NON) 55,799 353,218 Banks (9.1%) Bank of China, Ltd. (China) 526,000 232,819 China Construction Bank Corp. (China) 789,000 541,110 Dubai Islamic Bank PJSC (United Arab Emirates) 142,201 247,804 E.Sun Financial Holding Co., Ltd. (Taiwan) 619,000 372,891 Grupo Financiero Banorte SAB de CV (Mexico) 76,950 412,640 Itau Unibanco Holding SA ADR (Preference) (Brazil) 41,889 296,574 King's Town Bank Co., Ltd. (Taiwan) 218,000 154,129 Sberbank of Russia PJSC ADR (Russia) 71,221 477,252 YES Bank, Ltd. (India) 26,291 302,039 Beverages (1.5%) Anheuser-Busch InBev SA/NV ADR (Belgium) 2,131 273,748 Fomento Economico Mexicano SAB de CV (FEMSA) ADR (Mexico) 2,475 238,541 Building products (0.9%) LG Hausys, Ltd. (South Korea) 1,967 291,384 Chemicals (4.3%) Braskem SA Class A (Preference) (Brazil) 50,000 338,847 LG Chemical, Ltd. (South Korea) 1,458 399,365 Lotte Chemical Corp. (South Korea) 919 190,196 PhosAgro OAO GDR (Russia) 19,041 248,485 PTT Global Chemical PCL (Thailand) 164,600 243,410 Construction and engineering (3.6%) China State Construction International Holdings, Ltd. (China) 178,000 268,647 Concord New Energy Group, Ltd. (China) 4,660,000 299,910 Mota-Engil Africa NV (Angola) 5,336 34,052 Mota-Engil SGPS SA (Portugal) 87,591 191,104 Promotora y Operadora de Infraestructura SAB de CV (Mexico) (NON) 22,050 267,208 Total Bangun Persada Tbk PT (Indonesia) 2,944,800 131,938 Construction materials (0.8%) Siam Cement PCL (The) (Thailand) 15,600 194,684 Siam Cement PCL (The) NVDR (Thailand) 6,100 76,448 Consumer finance (1.1%) Unifin Financiera SAPI de CV SOFOM ENR (Mexico) (NON) 115,700 365,771 Diversified financial services (2.6%) Alexander Forbes Group Holdings, Ltd. (South Africa) 193,285 87,577 Bolsa Mexicana de Valores SAB de CV (Mexico) 182,200 262,668 JSE, Ltd. (South Africa) 14,450 130,276 Moscow Exchange MICEX-RTS OAO (Russia) (NON) 261,946 374,789 Electric utilities (0.8%) Korea Electric Power Corp. (South Korea) 6,697 283,231 Electrical equipment (1.0%) Boer Power Holdings, Ltd. (China) 168,000 326,822 Electronic equipment, instruments, and components (2.3%) Fabrinet (Thailand) (NON) 13,118 313,914 Wasion Group Holdings, Ltd. (China) 250,000 285,128 Zhen Ding Technology Holding, Ltd. (Taiwan) 59,000 167,286 Food and staples retail (3.3%) BGF retail Co., Ltd. (South Korea) 2,643 406,783 Puregold Price Club, Inc. (Philippines) 246,100 179,118 X5 Retail Group NV GDR (Russia) (NON) 20,548 464,385 Food products (2.0%) Gruma SAB de CV Class B (Mexico) 32,904 478,806 WH Group, Ltd. 144A (Hong Kong) (NON) 395,000 203,380 Health-care equipment and supplies (1.0%) Top Glove Corp. Bhd (Malaysia) 145,700 331,581 Health-care providers and services (1.2%) CHC Healthcare Group (Taiwan) 102,000 203,507 Mediclinic International, Ltd. (South Africa) 26,689 212,316 Hotels, restaurants, and leisure (1.3%) Central Plaza Hotel PCL (Thailand) 157,600 198,979 Modetour Network, Inc. (South Korea) 8,030 227,344 Household durables (2.2%) Basso Industry Corp. (Taiwan) 142,000 278,880 Coway Co., Ltd. (South Korea) 2,584 188,622 Skyworth Digital Holdings, Ltd. (China) 404,738 266,020 Household products (1.9%) LG Household & Health Care, Ltd. (South Korea) 721 626,583 Independent power and renewable electricity producers (0.5%) Glow Energy PCL (Thailand) 69,700 160,442 Insurance (4.2%) AIA Group, Ltd. (Hong Kong) 62,600 373,949 BB Seguridade Participacoes SA (Brazil) 42,100 282,589 Cathay Financial Holding Co., Ltd. (Taiwan) 137,000 191,238 Dongbu Insurance Co., Ltd. (South Korea) 4,838 259,430 Hyundai Marine & Fire Insurance Co., Ltd. (South Korea) 10,026 293,338 Internet and catalog retail (1.8%) Ctrip.com International, Ltd. ADR (China) (NON) 1,791 191,655 Delivery Hero Holding GmbH (acquired 6/12/15, cost $161,742) (Private) (Germany) (F) (RES) (NON) 21 117,723 FabFurnish GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Global Fashion Holding SA (acquired 8/12/13, cost $87,766) (Private) (Brazil) (F) (RES) (NON) 2,072 51,026 JD.com, Inc. ADR (China) (NON) 8,298 254,583 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Internet software and services (6.2%) Alibaba Group Holding, Ltd. ADR (China) (NON) 4,592 386,095 NetEase, Inc. ADR (China) 1,920 319,987 Tencent Holdings, Ltd. (China) 54,600 1,084,069 Yandex NV Class A (Russia) (NON) 16,352 271,934 IT Services (1.5%) HCL Technologies, Ltd. (India) 27,233 355,384 Net 1 UEPS Technologies, Inc. (South Africa) (NON) 8,952 135,444 Leisure products (0.2%) Samchuly Bicycle Co., Ltd. (South Korea) 3,695 55,909 Machinery (0.9%) EVA Precision Industrial Holdings, Ltd. (Hong Kong) 1,308,000 286,903 Media (3.6%) Cyfrowy Polsat SA (Poland) (NON) 42,422 252,576 Naspers, Ltd. Class N (South Africa) 5,075 756,490 Zee Entertainment Enterprises, Ltd. (India) 33,332 203,902 Multiline retail (1.4%) Hyundai Department Store Co., Ltd. (South Korea) 1,700 185,419 Poya International Co., Ltd. (Taiwan) 29,000 290,090 Oil, gas, and consumable fuels (0.8%) Bharat Petroleum Corp., Ltd. (India) 18,543 250,679 Paper and forest products (0.6%) Suzano Papel e Celulose SA Ser. A (Preference) (Brazil) 37,732 185,295 Personal products (2.0%) Amorepacific Group (South Korea) 2,411 318,817 Grape King Bio, Ltd. (Taiwan) 57,000 362,321 Pharmaceuticals (2.8%) Aurobindo Pharma, Ltd. (India) 35,423 429,932 Hikma Pharmaceuticals PLC (United Kingdom) 4,426 144,319 Hua Han Bio-Pharmaceutical Holdings, Ltd. (China) 918,000 130,734 Richter Gedeon Nyrt (Hungary) 12,626 239,869 Real estate investment trusts (REITs) (0.7%) Macquarie Mexico Real Estate Management SA de CV (Mexico) 180,500 238,877 Real estate management and development (3.8%) China Overseas Land & Investment, Ltd. (China) 116,000 383,368 China Vanke Co., Ltd. (China) 141,800 353,446 Emaar Properties PJSC (United Arab Emirates) 124,584 195,733 Kawasan Industri Jababeka Tbk PT (Indonesia) 9,872,712 148,829 KWG Property Holding, Ltd. (China) 278,500 198,531 Road and rail (0.9%) CAR, Inc. (China) (NON) 159,000 298,251 Semiconductors and semiconductor equipment (2.8%) Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 219,889 944,131 Software (0.9%) NCSoft Corp. (South Korea) 1,603 307,572 Specialty retail (0.5%) Truworths International, Ltd. (South Africa) 27,411 179,207 Technology hardware, storage, and peripherals (4.5%) Casetek Holdings, Ltd. (Taiwan) 87,000 427,695 Catcher Technology Co., Ltd. (Taiwan) 35,000 337,793 Samsung Electronics Co., Ltd. (South Korea) 652 721,826 Textiles, apparel, and luxury goods (1.1%) Taiwan Paiho, Ltd. (Taiwan) 116,000 260,020 Welspun India, Ltd. (India) 8,742 114,143 Transportation infrastructure (0.5%) TAV Havalimanlari Holding AS (Turkey) 21,868 157,935 Water utilities (2.0%) China Water Affairs Group, Ltd. (China) 556,000 286,600 Sound Global, Ltd. (China) (F) (NON) 437,000 372,674 Wireless telecommunication services (4.6%) Bharti Infratel, Ltd. (India) 29,356 169,099 China Mobile, Ltd. (China) 93,500 1,073,014 Idea Cellular, Ltd. (India) 143,483 303,814 Total common stocks (cost $31,352,495) WARRANTS (3.9%) (a) Expiration date Strike Price Warrants Value Al Tayyar Travel Group Holding Co. 144A (Saudi Arabia) (NON) 5/24/18 $0.00 13,230 $224,270 Gree Electric Appliances, Inc. of Zhuhai 144A (China) 6/24/16 0.00 73,400 210,285 Kweichow Moutai Co., Ltd. 144A (China) (NON) 4/13/16 0.00 5,900 197,626 Qingdao Haier Co., Ltd. 144A (China) 3/16/17 0.00 116,000 181,530 Wuliangye Yibin Co., Ltd. 144A (China) 4/15/16 0.00 62,500 234,738 Zhengzhou Yutong Bus Co., Ltd. 144A (China) (NON) 6/29/17 0.00 81,100 267,202 Total warrants (cost $1,580,717) SHORT-TERM INVESTMENTS (0.4%) (a) Shares Value Putnam Short Term Investment Fund 0.16% (AFF) 126,283 $126,283 Total short-term investments (cost $126,283) TOTAL INVESTMENTS Total investments (cost $33,059,495) (b) FORWARD CURRENCY CONTRACTS at 11/30/15 (aggregate face value $1,383,407) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International Chinese Yuan (Offshore) Sell 2/17/16 $1,366,655 $1,383,407 $16,752 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 11/30/15 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International shares 62,200 $— 12/15/20 (1 month USD-LIBOR-BBA plus 1.00%) Engro Corp., Ltd. $(12,810) Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank NVDR Non-voting Depository Receipts OAO Open Joint Stock Company OTC Over-the-counter PJSC Public Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2015 through November 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $33,326,155. (b) The aggregate identified cost on a tax basis is $33,236,585, resulting in gross unrealized appreciation and depreciation of $2,343,409 and $2,988,791, respectively, or net unrealized depreciation of $645,382. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $168,752, or 0.5% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $813,594 $4,961,652 $5,648,963 $96 $126,283 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. At the close of the reporting period, the fund maintained liquid assets totaling $12,768 to cover certain derivative contracts and the settlement of certain securities. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): China 26.5% South Korea 15.9 Taiwan 12.3 India 8.4 Mexico 7.0 Russia 5.6 South Africa 4.6 Thailand 3.6 Brazil 3.5 Hong Kong 2.7 United Arab Emirates 1.4 Turkey 1.1 Malaysia 1.0 Indonesia 0.9 Belgium 0.8 Poland 0.8 Hungary 0.7 Saudi Arabia 0.7 Portugal 0.6 Philippines 0.6 Other 1.3 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific markets or countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $12,810 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $1,833,490 $2,858,487 $168,752 Consumer staples 1,455,480 2,097,002 — Energy — 250,679 — Financials 3,372,550 3,805,117 — Health care 596,504 1,095,754 — Industrials 861,311 2,170,281 — Information technology 1,427,374 4,630,884 — Materials 1,016,037 860,693 — Telecommunication services — 1,545,927 — Utilities 160,442 942,505 — Total common stocks Warrants — 1,315,651 — Short-term investments 126,283 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $16,752 $— Total return swap contracts — (12,810) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $16,752 $— Equity contracts 1,315,651 12,810 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$1,400,000 OTC total return swap contracts (notional)$180,000 Warrants (number of warrants)400,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Credit Suisse International Goldman Sachs International Total Assets: OTC Total return swap contracts*# $— $— $— Forward currency contracts# 16,752 — 16,752 Total Assets $16,752 $— $16,752 Liabilities: OTC Total return swap contracts*# $— $12,810 $12,810 Forward currency contracts# — — — Total Liabilities $— $12,810 $12,810 Total Financial and Derivative Net Assets $16,752 $(12,810) $3,942 Total collateral received (pledged)##† $— $— Net amount $16,752 $(12,810) * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 27, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 27, 2016
